per curiam:
Mediante memorando de fecha 4 de diciembre de 1991, el Ledo. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías, nos informó que el abogado notario Santiago Amadis Jiménez Sabat no había rendido los índices notariales, que requiere la Ley Notarial de Puerto Rico, correspondientes los mismos a los meses de julio a diciembre de 1990 y de mayo a diciembre de 1991; ello a pesar del requerimiento específico de dicha Oficina a esos efectos.
En vista a lo antes mencionado, el 27 de diciembre de 1991 emitimos la siguiente Resolución:
Muestre causa, dentro del término de quince (15) días, el no-tario Santiago A. Jiménez Sabat por la cual no deba ser disci-plinado por no haber suministrado los índices notariales desde julio de 1990 a marzo de 1991.
En igual término deberá remitirlos al Director de Inspección de Notarías, Ledo. Govén D. Martínez Suris.
*203Dicha Resolución le fue efectivamente notificada al abogado Jiménez Sabat por correo certificado con acuse de recibo. El referido abogado hizo caso omiso de la misma; esto es, no sólo no ha radicado los índices notariales sino que no ha comparecido en cumplimiento de la orden de mostrar causa emitida por este Tribunal. Obviamente no le interesa continuar ejerciendo la profesión de abogado en esta jurisdicción. Procede que decretemos su separación provisional de la abogacía. Véanse: In re Bonaparte Rosaly, 130 D.P.R. 199 (1992); In re Nicot Santana, 129 D.P.R. 717 (1992); In re Santiago Méndez, 129 D.P.R. 696 (1991).
El señor Alguacil General de este Tribunal deberá in-cautarse inmediatamente de la obra notarial de Jiménez Sabat y entregarla, para evaluación e informe, al Director de la Oficina de Inspección de Notarías.

Se dictará sentencia de conformidad.